              Case 2:20-cr-00136-JCC Document 112 Filed 10/30/20 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0136-JCC
10                               Plaintiff,                 ORDER
11          v.

12   LAURA RODRIGUEZ-MORENO, et al.,

13                               Defendants.
14

15          This matter comes before the Court on Defendant Jose Morales-Flores, Omar Israel-
16   Morales, Gerardo Arias-Garcia, Samantha Hernandez, and Ricardo Barrazza Vizcarra’s
17   unopposed amended motion to continue trial until early October 2021. 1 (Dkt. Nos. 107–08.) The
18   current trial date is November 2, 2020. (See Dkt. Nos. 30, 85, 86, 89, 90.) Having thoroughly
19   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
20   reasons explained herein.
21          This case is related to two others, United States v. Villasenor, CR20-0137-JCC, and
22   United States v. Lerma-Jaras, CR20-0146-JCC, which collectively involve more than 20
23   defendants and, the Government alleges, multiple conspiracies to distribute controlled
24

25   1
       Defendant Laura Rodriguez-Moreno did not join or oppose the motion. Even so, the findings in
     this order regarding the complexity of the case and the COVID-19 pandemic apply equally to
26   Ms. Rodriguez-Moreno.

     ORDER
     CR20-0136-JCC
     PAGE - 1
               Case 2:20-cr-00136-JCC Document 112 Filed 10/30/20 Page 2 of 3




 1   substances. (Dkt. No. 107 at 2.) The Government’s investigation involved hundreds of hours of

 2   surveillance, wiretaps of multiple cell phones, more than a dozen controlled buys, at least ten

 3   multi-kilo seizures of controlled substances, and searches of several vehicles, residences, and

 4   businesses. (Id.) The Government has already produced over 10,000 pages of discovery, much of

 5   which is in Spanish which requires defense counsel to work with interpreters. (Id. at 3.) In

 6   addition, defense counsel’s access to the Federal Detention Center to confer with their clients is

 7   limited. (Id.)

 8           The Court also, sua sponte, considers the context in which Defendants’ motion arises.
 9   Over the past seven months, the COVID-19 pandemic has significantly impacted the Court’s
10   operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which
11   the Court incorporates by reference.) Specifically, the pandemic has rendered the Court unable to
12   obtain an adequate spectrum of jurors to represent a fair cross section of the community and
13   public health guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to
14   be present in the courtroom. (See generally id.) These impacts are likely to be particularly acute
15   in this case, which involves seven defendants, all of whom are represented by separate counsel,
16   and many of whom will require interpreters at trial.
17           Having thoroughly considered the briefing and the relevant record, the Court FINDS that
18   the ends of justice served by granting a continuance outweigh the best interests of Defendants

19   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

20           1. Because of the number of defendants involved, the Government’s allegation of

21               multiple conspiracies, and the volume of evidence, this case is so complex that it is

22               unreasonable to expect adequate preparation for pretrial motions and trial within the

23               current deadlines. See 18 U.S.C. § 3161(h)(7)(B)(ii).

24           2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate

25               spectrum of jurors to represent a fair cross section of the community, which would

26               likely make proceeding on the current case schedule impossible or would result in a


     ORDER
     CR20-0136-JCC
     PAGE - 2
             Case 2:20-cr-00136-JCC Document 112 Filed 10/30/20 Page 3 of 3




 1             miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 2         3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 3             Court staff to be present in the courtroom. Holding a trial in compliance with public

 4             health guidance presents unique difficulties in this case due to the number of

 5             defendants, attorneys, and interpreters that would need to be in the courtroom.

 6             Therefore, proceeding with the current trial date would likely be impossible. See 18

 7             U.S.C. § 3161(h)(7)(B)(i).

 8   Accordingly, the Court ORDERS:
 9         1. The November 2, 2020 jury trial is CONTINUED until October 4, 2021.
10         2. The pretrial motions deadlines are CONTINUED until August 3, 2021.
11         3. The period from the date of this order until October 4, 2021 is an excludable time
12             period under 18 U.S.C. § 3161(h)(7)(A).
13

14         DATED this 30th day of October 2020.




                                                         A
15

16

17
                                                         John C. Coughenour
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0136-JCC
     PAGE - 3
